Per Curiam.
The relator, William Eichler, is the owner of certain premises located at the southwest corner of Myrtle avenue and Woodlawn Place, in the town of Irvington. He applied to Schmitt, the superintendent of buildings of that town, for a permit to erect upon this lot a two-story brick building, containing three stores on the first floor and two apartments on the second floor. His application was denied by the superintendent upon the sole ground that the zoning ordinance of the town prohibited the erection of such a building in that particular locality. The relator thereupon applied for and obtained an alternative writ of mandamus, calling upon the respondents to issue to the relator the permit re*579quested or to show good cause to the contrary thereof. In making return to the writ, the respondents made no attempt to justify the refusal of the building superintendent upon any other ground than that the ordinance of the town prohibited the erection of such a building upon the relator’s property.
The case thus presented is identical in its legal essence with that of State v. Nutley, 99 N. J. L. 389. As the decision of the case cited was by the Court of Errors and Appeals, it is controlling upon us.
A peremptory writ will be awarded to the relator, together with costs of suit.